DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites “This disclosure relates to” which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  The language should be deleted.   Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “melamine-based, urea-based or polymer-based”; however, the hyphen or term “based” should be deleted from the claim. The addition of the word "based or like" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No.17/365,926 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application’926have claims drawn to a system of forming patterns, the system comprising means for coating a semiconductor resist composition on an etching subject layer to form a photoresist layer; means for patterning the photoresist layer to form a photoresist pattern; and means for etching the etching subject layer using the photoresist pattern as an etching mask, wherein the semiconductor resist composition comprises: an organometallic compound represented by Chemical Formula 1, and a solvent. an The organometallic compound represented by Chemical Formula 1 of the instant claims and copending application ‘926 are equivalent and obvious variants of each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7 and 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Telecky et al.  (WO 2017/066319 A3; citations from Andersen et al. WO 2017/066319 A2).
Regarding claims 1-3, 5, 7 and 12, Telecky et al. teach a system of forming patterns (examples, claims and abstract), the system ( page 1, line 26-page 2, line 10) comprising: means for coating ( page 20, line 1- page 25, line 29) a semiconductor resist composition on an etching subject layer to form a photoresist layer; means for patterning ( page 25, line 31- page 28, line 12)  the photoresist layer to form a photoresist pattern; and means for etching the etching subject layer using the photoresist pattern as an etching mask ( examples & page 2, lines 1- 10). Telecky et al. teach a semiconductor resist (abstract, claims, examples and background) composition comprising a solvent (examples) and an organometallic compound represented by 

    PNG
    media_image1.png
    236
    612
    media_image1.png
    Greyscale
 i.e. BuSn (OtBu)3 (see page 23 of table 1) meeting the limitation of general chemical formula I, chemical formula 2 and chemical formula 10 as recited by claims 1, 5 and 12. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Telecky et al.  (WO 2017/066319 A2) as applied to claims 1-3, 5, 7 and 12, and further in view of Mitzuni et al. (US 2016/0240816 A1).
Regarding claims 8 and 10, Telecky et al. do not explicitly teach the semiconductor resist further comprises a crosslinking agent additive that is a melamine-based, substituted urea-based, or a polymer-based crosslinking agent as instantly claimed. However, examiner has added Mitzuni et al. to teach it is well-known to one of ordinary skilled in the art to include melamine-based, substituted urea-based, or a polymer-based crosslinking agent [0428, 0437 and 0438] to a semiconductor resist composition ([0003]. abstract, claims and examples) in view of providing a cured film with excellent mechanical strength, preventing a decrease in the residual film rate, maintaining excellent stability and obtaining solvent resistance.  Telecky et al., and Mitzuni et al. are analogous art in the semiconductor resist field. Therefore, it would have been obvious to one of ordinary skilled in the art to include a melamine-based, substituted urea-based, or a polymer-based crosslinking agent as taught by Mitzuni et al. to the composition of Telecky et al., in view of providing a cured film with excellent mechanical strength, preventing a decrease in the residual film rate, maintaining excellent stability and obtaining solvent resistance.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Telecky et al.  (WO 2017/066319 A2) as applied to claims 1-3, 5, 7 and 12, and further in view of Fujishiro et al. (US 6,495,298 B1).
Regarding claims 8 and 10, Telecky et al. do not explicitly teach the semiconductor resist further comprises a silane coupling agent as adherence enhancer as an additive as instantly claimed. However, examiner has added Fujishiro et al. to teach it is well-known to one of ordinary skilled in the art to include a silane coupling agent as adherence enhancer as an additive (examples and col. 11, lines 4-10) to a semiconductor resist composition (col.1, lines 10-15; abstract, claims and examples) in view of improving the adhesion to the base plate (col. 13, lines 58-60).  Telecky et al. and Fujishiro et al. are analogous art in the semiconductor resist field. Therefore, it would have been obvious to one of ordinary skilled in the art to include a melamine-based, substituted urea-based, or a polymer-based crosslinking agent as taught by Fujishiro et al. to the composition of Telecky et al. in view of improving the adhesion to the base plate.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Nagai et al.  (WO 2016/140057 A1; see abstract, claims, examples and background) teach a semiconductor resist (abstract, claims, examples and background) composition comprising a solvent (examples) and an organometallic compound. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722